Name: Commission Regulation (EC) No 2283/1999 of 28 October 1999 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 29. 10. 1999L 279/32 COMMISSION REGULATION (EC) No 2283/1999 of 28 October 1999 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Article 17(3) thereof, (1) Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter- national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund within the limits resulting from agreements concluded in accordance with Article 228 of the Treaty; (2) Whereas Regulation (EEC) No 804/68 provides that when the refunds on the products listed in Article 1 of the abovementioned Regulation, exported in the natural state, are being fixed, account must be taken of:  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organisation of the market in milk and milk products which are to ensure equi- librium and the natural development of prices and trade on this market,  the limits resulting from agreements concluded in accordance with Article 228 of the Treaty, and  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports; (3) Whereas Article 17(5) of Regulation (EEC) No 804/68 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for exportation, and that when prices in international trade are being deter- mined particular account should be taken of: (a) prices ruling on third country markets; (b) the most favourable prices in third countries of des- tination for third country imports; (c) producer prices recorded in exporting third coun- tries, account being taken, where appropriate, of subsidies granted by those countries; and (d) free-at-Community-frontier offer prices; (4) Whereas Article 17(3) of Regulation (EEC) No 804/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of the abovementioned Regulation according to destina- tion; (5) Whereas Article 17(3) of Regulation (EEC) No 804/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks; whereas the amount of the refund may, however, remain at the same level for more than four weeks; (6) Whereas, in accordance with Article 16 of Commission Regulation (EC) No 174/1999 of 26 January 1999 on specific detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds on milk and milk products (3), as amended by Regulation (EC) No 1596/1999 (4); the refund granted for milk products containing added sugar is equal to the sum of the two components; whereas one is intended to take account of the quantity of milk products and is calculated by multiplying the basic amount by the milk products content in the product concerned; whereas the other is intended to take account of the quantity of added sucrose and is calculated by multiplying the sucrose content of the entire product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1(1)(d) of Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector (5), as last amended by Commission Regulation (EC) No 1148/98 (6); whereas, however, this second component is applied only if the added sucrose has been produced using sugar beet or cane harvested in the Community; (3) OJ L 20, 27.1.1999, p. 8. (4) OJ L 188, 21.7.1999, p. 39. (1) OJ L 148, 28.6.1968, p. 13. (5) OJ L 177, 1.7.1981, p. 4. (2) OJ L 206, 16.8.1996, p. 21. (6) OJ L 159, 3.6.1998, p. 38. EN Official Journal of the European Communities29. 10. 1999 L 279/33 (7) Whereas the level of refund for cheeses is calculated for products intended for direct consumption; whereas the cheese rinds and cheese wastes are not products intended for this purpose; whereas, to avoid any confu- sion in interpretation, it should be specified that there will be no refund for cheeses of a free-at-frontier value less than EUR 230,00 per 100 kilograms; (8) Whereas Commission Regulation (EEC) No 896/84 (1), as last amended by Regulation (EEC) No 222/88 (2), laid down additional provisions concerning the granting of refunds on the change from one milk year to another; whereas those provisions provide for the possibility of varying refunds according to the date of manufacture of the products; (9) Whereas for the calculation of the refund for processed cheese provision must be made where casein or casein- ates are added for that quantity not to be taken into account; (10) Whereas it follows from applying the rules set out above to the present situation on the market in milk and in particular to quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex to this Regula- tion; (11) Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. The export refunds referred to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex. 2. There shall be no refunds for exports to destination No 400 for products falling within CN codes 0401, 0402, 0403, 0404, 0405 and 2309. 3. There shall be no refunds for exports to destinations No 021, 023, 024, 028, 043, 044, 045, 046, 052, 404, 600, 800 and 804 for products falling within CN code 0406. Article 2 This Regulation shall enter into force on 29 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 91, 1.4.1984, p. 71. (2) OJ L 28, 1.2.1988, p. 1. EN Official Journal of the European Communities 29. 10. 1999L 279/34 Product code Destination (*) Amountof refundProduct code Destination (*) Amount of refund ANNEX to the Commission Regulation of 28 October 1999 fixing the export refunds on milk and milk products (in EUR/100 kg net weight unless otherwise indicated) 0401 10 10 9000 970 2,327 * * *  0401 10 90 9000 970 2,327 * * *  0401 20 11 9100 970 2,327 * * *  0401 20 11 9500 970 3,597 * * *  0401 20 19 9100 970 2,327 * * *  0401 20 19 9500 970 3,597 * * *  0401 20 91 9100 970 4,551 * * *  0401 20 91 9500 +  0401 20 99 9100 970 4,551 * * *  0401 20 99 9500 +  0401 30 11 9100 +  0401 30 11 9400 970 10,50 * * *  0401 30 11 9700 970 15,77 * * *  0401 30 19 9100 +  0401 30 19 9400 +  0401 30 19 9700 970 15,77 * * *  0401 30 31 9100 + 38,32 0401 30 31 9400 + 59,85 0401 30 31 9700 + 66,00 0401 30 39 9100 + 38,32 0401 30 39 9400 + 59,85 0401 30 39 9700 + 66,00 0401 30 91 9100 + 75,22 0401 30 91 9400 + 110,55 0401 30 91 9700 + 129,01 0401 30 99 9100 + 75,22 0401 30 99 9400 + 110,55 0401 30 99 9700 + 129,01 0402 10 11 9000 + 85,50 0402 10 19 9000 + 85,50 0402 10 91 9000 + 0,8550 0402 10 99 9000 + 0,8550 0402 21 11 9200 + 85,50 0402 21 11 9300 + 102,98 0402 21 11 9500 + 108,49 0402 21 11 9900 + 116,70 0402 21 17 9000 + 85,50 0402 21 19 9300 + 102,98 0402 21 19 9500 + 108,48 0402 21 19 9900 + 116,70 0402 21 91 9100 + 117,54 0402 21 91 9200 + 118,34 0402 21 91 9300 + 119,81 0402 21 91 9400 + 128,05 0402 21 91 9500 + 130,91 0402 21 91 9600 + 141,87 0402 21 91 9700 + 148,30 0402 21 91 9900 + 155,56 0402 21 99 9100 + 117,54 0402 21 99 9200 + 118,34 0402 21 99 9300 + 119,81 0402 21 99 9400 + 128,05 0402 21 99 9500 + 130,91 0402 21 99 9600 + 141,87 0402 21 99 9700 + 148,30 0402 21 99 9900 + 155,56 0402 29 15 9200 + 0,8550 0402 29 15 9300 + 1,0298 0402 29 15 9500 + 1,0849 0402 29 15 9900 + 1,1672 0402 29 19 9200 + 0,8550 0402 29 19 9300 + 1,0298 0402 29 19 9500 + 1,0849 0402 29 19 9900 + 1,1672 0402 29 91 9100 + 1,1754 0402 29 91 9500 + 1,2805 0402 29 99 9100 + 1,1754 0402 29 99 9500 + 1,2805 0402 91 11 9110 +  0402 91 11 9120 +  0402 91 11 9310 + 11,31 0402 91 11 9350 + 13,85 0402 91 11 9370 + 16,84 0402 91 19 9110 +  0402 91 19 9120 +  0402 91 19 9310 + 11,31 0402 91 19 9350 + 13,85 0402 91 19 9370 + 16,84 0402 91 31 9100 +  0402 91 31 9300 + 19,91 0402 91 39 9100 +  0402 91 39 9300 + 19,91 0402 91 51 9000 +  0402 91 59 9000 +  0402 91 91 9000 + 63,94 0402 91 99 9000 + 63,94 0402 99 11 9110 +  0402 99 11 9130 +  0402 99 11 9150 +  0402 99 11 9310 + 0,2689 0402 99 11 9330 + 0,3228 0402 99 11 9350 + 0,4291 0402 99 19 9110 +  0402 99 19 9130 +  0402 99 19 9150 +  0402 99 19 9310 + 0,2689 0402 99 19 9330 + 0,3228 0402 99 19 9350 + 0,4291 0402 99 31 9110 +  0402 99 31 9150 + 0,4467 0402 99 31 9300 + 0,3832 0402 99 31 9500 + 0,6600 0402 99 39 9110 +  0402 99 39 9150 + 0,4467 0402 99 39 9300 + 0,3832 EN Official Journal of the European Communities29. 10. 1999 L 279/35 Product code Destination (*) Amountof refund Product code Destination (*) Amount of refund 0402 99 39 9500 + 0,6600 0402 99 91 9000 + 0,7522 0402 99 99 9000 + 0,7522 0403 10 11 9400 +  0403 10 11 9800 +  0403 10 13 9800 +  0403 10 19 9800 +  0403 10 31 9400 +  0403 10 31 9800 +  0403 10 33 9800 +  0403 10 39 9800 +  0403 90 11 9000 + 84,06 0403 90 13 9200 + 84,06 0403 90 13 9300 + 102,06 0403 90 13 9500 + 107,52 0403 90 13 9900 + 115,66 0403 90 19 9000 + 116,52 0403 90 31 9000 + 0,8406 0403 90 33 9200 + 0,8406 0403 90 33 9300 + 1,0206 0403 90 33 9500 + 1,0752 0403 90 33 9900 + 1,1566 0403 90 39 9000 + 1,1652 0403 90 51 9100 970 2,327 * * *  0403 90 51 9300 +  0403 90 53 9000 +  0403 90 59 9110 +  0403 90 59 9140 +  0403 90 59 9170 970 15,77 * * *  0403 90 59 9310 + 38,32 0403 90 59 9340 + 59,85 0403 90 59 9370 + 64,80 0403 90 59 9510 + 64,80 0403 90 59 9540 + 64,80 0403 90 59 9570 + 64,80 0403 90 61 9100 +  0403 90 61 9300 +  0403 90 63 9000 +  0403 90 69 9000 +  0404 90 21 9100 + 85,50 0404 90 21 9910 +  0404 90 21 9950 + 11,31 0404 90 23 9120 + 85,50 0404 90 23 9130 + 102,98 0404 90 23 9140 + 108,49 0404 90 23 9150 + 116,70 0404 90 23 9911 +  0404 90 23 9913 +  0404 90 23 9915 +  0404 90 23 9917 +  0404 90 23 9919 +  0404 90 23 9931 + 11,31 0404 90 23 9933 + 13,85 0404 90 23 9935 + 16,84 0404 90 23 9937 + 19,91 0404 90 23 9939 + 20,81 0404 90 29 9110 + 117,54 0404 90 29 9115 + 118,34 0404 90 29 9120 + 119,81 0404 90 29 9130 + 128,05 0404 90 29 9135 + 130,91 0404 90 29 9150 + 141,87 0404 90 29 9160 + 148,30 0404 90 29 9180 + 155,56 0404 90 81 9100 + 0,8550 0404 90 81 9910 +  0404 90 81 9950 + 0,2689 0404 90 83 9110 + 0,8550 0404 90 83 9130 + 1,0298 0404 90 83 9150 + 1,0849 0404 90 83 9170 + 1,1672 0404 90 83 9911 +  0404 90 83 9913 +  0404 90 83 9915 +  0404 90 83 9917 +  0404 90 83 9919 +  0404 90 83 9931 + 0,2689 0404 90 83 9933 + 0,3228 0404 90 83 9935 + 0,4291 0404 90 83 9937 + 0,4467 0404 90 89 9130 + 1,1754 0404 90 89 9150 + 1,2805 0404 90 89 9930 + 0,4601 0404 90 89 9950 + 0,6600 0404 90 89 9990 + 0,7522 0405 10 11 9500 + 165,85 0405 10 11 9700 + 170,00 0405 10 19 9500 + 165,85 0405 10 19 9700 + 170,00 0405 10 30 9100 + 165,85 0405 10 30 9300 + 170,00 0405 10 30 9500 + 165,85 0405 10 30 9700 + 170,00 0405 10 50 9100 + 165,85 0405 10 50 9300 + 170,00 0405 10 50 9500 + 165,85 0405 10 50 9700 + 170,00 0405 10 90 9000 + 176,22 0405 20 90 9500 + 155,49 0405 20 90 9700 + 161,71 0405 90 10 9000 + 216,00 0405 90 90 9000 + 170,00 0406 10 20 9100 +  0406 10 20 9230 037  039  097 37,68 098 37,68 400 22,83 * * * 37,68 0406 10 20 9290 037  039  097 35,05 098 35,05 400 15,29 * * * 35,05 0406 10 20 9300 037  039  097 15,39 098 15,39 400 7,834 * * * 15,39 EN Official Journal of the European Communities 29. 10. 1999L 279/36 Product code Destination (*) Amountof refundProduct code Destination (*) Amount of refund 0406 10 20 9610 037  039  097 51,11 098 51,11 400 30,98 * * * 51,11 0406 10 20 9620 037  039  097 51,83 098 51,83 400 31,42 * * * 51,83 0406 10 20 9630 037  039  097 57,86 098 57,86 400 35,06 * * * 57,86 0406 10 20 9640 037  039  097 85,03 098 85,03 400 48,35 * * * 85,03 0406 10 20 9650 037  039  097 70,86 098 70,86 400 25,44 * * * 70,86 0406 10 20 9660 +  0406 10 20 9830 037  039  097 26,28 098 26,28 400 13,38 * * * 26,28 0406 10 20 9850 037  039  097 31,87 098 31,87 400 16,22 * * * 31,87 0406 10 20 9870 +  0406 10 20 9900 +  0406 20 90 9100 +  0406 20 90 9913 037  039  097 58,77 098 58,77 400 31,59 * * * 58,77 0406 20 90 9915 037  039  097 77,56 098 77,56 400 42,12 * * * 77,56 0406 20 90 9917 037  039  097 82,41 098 82,41 400 44,75 * * * 82,41 0406 20 90 9919 037  039  097 92,10 098 92,10 400 50,02 * * * 92,10 0406 20 90 9990 +  0406 30 31 9710 037  039  097 17,88 098 9,536 400 8,346 * * * 17,88 0406 30 31 9730 037  039  097 26,24 098 13,99 400 12,25 * * * 26,24 0406 30 31 9910 037  039  097 17,88 098 9,536 400 8,346 * * * 17,88 0406 30 31 9930 037  039  097 26,24 098 13,99 400 12,25 * * * 26,24 0406 30 31 9950 037  039  097 38,17 098 20,36 400 17,81 * * * 38,17 0406 30 39 9500 037  039  097 26,24 098 13,99 400 12,25 * * * 26,24 0406 30 39 9700 037  039  097 38,17 098 20,36 400 17,81 * * * 38,17 0406 30 39 9930 037  039  097 38,17 098 20,36 400 17,81 * * * 38,17 0406 30 39 9950 037  039  097 43,16 098 23,02 400 21,14 * * * 43,16 0406 30 90 9000 037  039  097 45,28 098 24,15 400 21,14 * * * 45,28 0406 40 50 9000 037  039  097 90,00 098 90,00 400 32,98 * * * 90,00 EN Official Journal of the European Communities29. 10. 1999 L 279/37 Product code Destination (*) Amountof refundProduct code Destination (*) Amount of refund 0406 40 90 9000 037  039  097 92,42 098 92,42 400 32,98 * * * 92,42 0406 90 13 9000 037  039  097 116,37 098 101,62 400 60,16 * * * 116,37 0406 90 15 9100 037  039  097 120,25 098 105,01 400 62,17 * * * 120,25 0406 90 17 9100 037  039  097 120,25 098 105,01 400 62,17 * * * 120,25 0406 90 21 9900 037  039  097 117,54 098 102,90 400 44,53 * * * 117,54 0406 90 23 9900 037  039  097 103,92 098 90,36 400 18,57 * * * 103,92 0406 90 25 9900 037  039  097 102,80 098 89,77 400 21,16 * * * 102,80 0406 90 27 9900 037  039  097 93,10 098 81,30 400 18,57 * * * 93,10 0406 90 31 9119 037  039  097 85,71 098 74,72 400 25,56 * * * 85,71 0406 90 33 9119 037  039  097 85,71 098 74,72 400 25,56 * * * 85,71 0406 90 33 9919 037  039  097 78,60 098 68,29 400 20,33 * * * 78,60 0406 90 33 9951 037  039  097 78,66 098 68,98 400 20,01 * * * 78,66 0406 90 35 9190 037 33,29 039 33,29 097 121,56 098 105,71 400 61,40 * * * 121,56 0406 90 35 9990 037  039  097 121,56 098 105,71 400 40,19 * * * 121,56 0406 90 37 9000 037  039  097 116,37 098 101,62 400 60,16 * * * 116,37 0406 90 61 9000 037 47,01 039 47,01 097 129,64 098 112,00 400 57,27 * * * 129,64 0406 90 63 9100 037 42,83 039 42,83 097 128,55 098 111,41 400 63,89 * * * 128,55 0406 90 63 9900 037 34,22 039 34,22 097 124,18 098 107,11 400 48,93 * * * 124,18 0406 90 69 9100 +  0406 90 69 9910 037  039  097 124,18 098 107,11 400 48,93 * * * 124,18 0406 90 73 9900 037  039  097 106,91 098 93,28 400 52,63 * * * 106,91 0406 90 75 9900 037  039  097 108,07 098 93,90 400 22,27 * * * 108,07 0406 90 76 9300 037  039  097 96,98 098 84,68 400 20,12 * * * 96,98 EN Official Journal of the European Communities 29. 10. 1999L 279/38 Product code Destination (*) Amountof refund Product code Destination (*) Amount of refund 0406 90 76 9400 037  039  097 108,62 098 94,85 400 23,22 * * * 108,62 0406 90 76 9500 037  039  097 102,45 098 90,24 400 23,22 * * * 102,45 0406 90 78 9100 037  039  097 102,26 098 87,50 400 18,14 * * * 102,26 0406 90 78 9300 037  039  097 105,98 098 92,78 400 20,12 * * * 105,98 0406 90 78 9500 037  039  097 104,35 098 91,91 400 23,22 * * * 104,35 0406 90 79 9900 037  039  097 86,27 098 75,02 400 19,23 * * * 86,27 0406 90 81 9900 037  039  097 108,62 098 94,85 400 47,61 * * * 108,62 0406 90 85 9910 037 33,32 039 33,32 097 117,90 098 102,43 400 59,27 * * * 117,90 0406 90 85 9991 037  039  097 117,90 098 102,43 400 40,19 * * * 117,90 0406 90 85 9995 037  039  097 108,07 098 93,90 400 21,16 * * * 108,07 0406 90 85 9999 +  0406 90 86 9100 +  0406 90 86 9200 037  039  097 102,23 098 86,17 400 27,65 * * * 102,23 0406 90 86 9300 037  039  097 103,32 098 87,41 400 30,30 * * * 103,32 0406 90 86 9400 037  039  097 108,62 098 92,87 400 34,28 * * * 108,62 0406 90 86 9900 037  039  097 117,90 098 102,43 400 40,24 * * * 117,90 0406 90 87 9100 +  0406 90 87 9200 037  039  097 85,19 098 71,81 400 24,78 * * * 85,19 0406 90 87 9300 037  039  097 94,89 098 80,27 400 28,02 * * * 94,89 0406 90 87 9400 037  039  097 96,33 098 82,36 400 30,66 * * * 96,33 0406 90 87 9951 037  039  097 106,68 098 93,15 400 42,19 * * * 106,68 0406 90 87 9971 037  039  097 106,68 098 93,15 400 34,41 * * * 106,68 0406 90 87 9972 097 45,63 098 39,68 400 13,67 * * * 45,63 EN Official Journal of the European Communities29. 10. 1999 L 279/39 Product code Destination (*) Amountof refundProduct code Destination (*) Amount of refund 0406 90 87 9973 037  039  097 104,74 098 91,46 400 24,08 * * * 104,74 0406 90 87 9974 037  039  097 113,19 098 99,26 400 24,08 * * * 113,19 0406 90 87 9975 037  039  097 114,45 098 101,25 400 31,87 * * * 114,45 0406 90 87 9979 037  039  097 103,92 098 90,36 400 24,08 * * * 103,92 0406 90 88 9100 +  0406 90 88 9300 037  039  097 83,50 098 70,90 400 30,30 * * * 83,50 2309 10 15 9010 +  2309 10 15 9100 +  2309 10 15 9200 +  2309 10 15 9300 +  2309 10 15 9400 +  2309 10 15 9500 +  2309 10 15 9700 +  2309 10 19 9010 +  2309 10 19 9100 +  2309 10 19 9200 +  2309 10 19 9300 +  2309 10 19 9400 +  2309 10 19 9500 +  2309 10 19 9600 +  2309 10 19 9700 +  2309 10 19 9800 +  2309 10 70 9010 +  2309 10 70 9100 + 13,85 2309 10 70 9200 + 18,47 2309 10 70 9300 + 23,09 2309 10 70 9500 + 27,70 2309 10 70 9600 + 32,32 2309 10 70 9700 + 36,94 2309 10 70 9800 + 40,63 2309 90 35 9010 +  2309 90 35 9100 +  2309 90 35 9200 +  2309 90 35 9300 +  2309 90 35 9400 +  2309 90 35 9500 +  2309 90 35 9700 +  2309 90 39 9010 +  2309 90 39 9100 +  2309 90 39 9200 +  2309 90 39 9300 +  2309 90 39 9400 +  2309 90 39 9500 +  2309 90 39 9600 +  2309 90 39 9700 +  2309 90 39 9800 +  2309 90 70 9010 +  2309 90 70 9100 + 13,85 2309 90 70 9200 + 18,47 2309 90 70 9300 + 23,09 2309 90 70 9500 + 27,70 2309 90 70 9600 + 32,32 2309 90 70 9700 + 36,94 2309 90 70 9800 + 40,63 (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). However:  097 covers all destination codes from 072 to 083 inclusive,  098 covers all destination codes from 053 to 070 inclusive and from 091 to 096 inclusive,  970 covers the exports referred to in Articles 34(1)(a) and (c) and 44(1)(a) and (b) of Commission Regulation (EEC) No 800/1999 (OJ L 107, 17.4.1999, p. 11). For destinations other than those indicated for each product code, the amount of the refund applying is indicated by ***. Where no destination (+) is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1(2) and (3). NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended.